Citation Nr: 1012331	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in New Orleans, 
Louisiana.  A transcript of the hearing has been associated 
with the claims file. 

In July 2009, the Board denied the Veteran's claims of 
entitlement to service connection for left ear hearing loss 
and tinnitus and remanded the issue of entitlement to 
service connection for right ear hearing loss for additional 
development.  The file has now been returned to the Board 
for further consideration.


FINDING OF FACT

The Veteran's right ear hearing loss is not attributable to 
service and was not first manifest within one year of 
separation from service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.         
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2007, the agency of original 
jurisdiction (AOJ), prior to the initial adjudication of his 
claim, provided notice to the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information 
and evidence necessary to substantiate his claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in the correspondence dated in May 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 
3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and 
available post-service treatment records have been secured.  
The Veteran has been medically evaluated and a medical 
opinion has been sought in conjunction with his claim.  The 
duty to assist has been fulfilled.

Service Connection

The Veteran seeks service connection for right ear hearing 
loss, which he contends initially manifested in service.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2009); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection, in this case, sensorineural hearing 
loss, manifested itself to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The determination of whether a veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  38 U.S.C.A. § 
1154(b) (2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran 
served during wartime; however, the Veteran does not contend 
that he was in combat.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.

The Veteran asserts that his right ear hearing loss is 
related to his period of active service.  In an April 2007 
statement, the Veteran reported that he served as a military 
policeman and was exposed to noise from firing a number of 
different weapons during service.  The Veteran asserted that 
he was not afforded "much" ear protection.  The Veteran 
reported that he was stationed on an air base and that jets 
and other aircraft were constantly taking off and landing.  
The Veteran reported that he underwent training in a K-9 
unit and was exposed to noise from the dogs and kennels.  

At the time of the Veteran's hearing before the Board in 
April 2009, he again described his in-service noise 
exposure.  The Veteran reported that he wore hearing 
protection during service, and reported that some of his 
hearing protection consisted of the one-size-fits-all foam 
inserts with rings and some consisted of ruffle or noodle-
like inserts.  The Veteran described his post-service noise 
exposure, to include working with sheet metal and 
recreational hunting without hearing protection.  

The Veteran's service treatment records are silent as to any 
complaints of right ear hearing loss during service.  
Instead, the Veteran's right ear hearing acuity was 
evaluated as within normal limits on each of the two in-
service audiological examinations of record dated in June 
1972 and July 1974.  At the time of the Veteran's service 
separation examination in July 1974, he specifically denied 
hearing loss.  

The Board notes that results of the Veteran's two in-service 
audiological examinations revealed that the Veteran's right 
ear hearing acuity worsened during service at 500, 1000, and 
2000 Hertz and improved at 4000 Hertz.  However, there is no 
evidence of record indicating that the Veteran demonstrated 
right ear hearing acuity outside of normal limits during 
service.  Therefore, the Board finds that there is no 
medical evidence of an in-service incurrence of right ear 
hearing loss upon which service connection could be granted.

Further, while the Veteran reported exposure to noise from 
firing weapons, aircraft, and dogs, there were no 
complaints, findings, reports, or inquiries related to 
acoustic trauma or noise hazard in the Veteran's job duties 
or workplace during service.  Based upon the Veteran's 
documented military occupational specialty as a military 
policeman, there is no evidence of record to support the 
conclusion that the Veteran experienced acoustic trauma 
during service.

As the Veteran's service treatment records are silent for 
any complaint, treatment, or diagnosis of right ear hearing 
loss, chronicity in service has not been established, and a 
showing of continuity of symptoms after discharge is 
required to support the Veteran's claim of entitlement to 
service connection for right ear hearing loss.  38 C.F.R. § 
3.303(b).

The first post-service clinical evidence demonstrating VA-
complaint right ear hearing loss is dated in January 2007, 
approximately 33 years following the Veteran's discharge 
from service.  At that time, the Veteran underwent private 
audiological evaluation.  

While the January 2007 private audiogram does not include a 
numerical dictation of the test results, the graphical 
representation is presented.  In the Board's fact-finding 
capacity as a de novo appellate body, the Board finds it 
necessary and appropriate to determine the numerical result 
as depicted on the audiogram's graph.  The interpretation of 
graphic data into numeric results is analogous to 
computation of average concentric contraction of visual 
fields (Goldman Bowl) graphs for purposes of rating eye 
disorders and visual impairment.  See 38 C.F.R. § 4.76a 
(2009).  

Results of the January 2007 private audiogram, interpreted 
by the Board, reveal that the Veteran's pure tone 
thresholds, in decibels, for the right ear were 20, 20, 20, 
30, 50, measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Based upon the right ear auditory threshold 
of 50 decibels at 4000 Hertz, the Veteran's right ear 
hearing impairment is considered to be a disability for VA 
compensation purposes. 38 C.F.R. § 3.385.

Additional private treatment records reflecting instances of 
audiological evaluation are associated with the claims file.  
There is no record that any of the Veteran's private 
treatment providers opined as to a relationship between the 
Veteran's right ear hearing loss and his military service. 

In August 2007, the Veteran underwent VA audiological 
evaluation.  The Veteran's pure tone thresholds, in 
decibels, for the right ear were 25, 25, 25, 25, 55, 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Physical examination of the Veteran's right 
ear was unremarkable.  The Veteran reported that he was 
exposed to gunfire from many types of weapons during 
service.  The Veteran reported that after separation from 
service he did sheet metal work, manufactured pipe fittings, 
sharpened tools, and managed a tire service and sales 
department, as well insurance and home inspection work.  The 
Veteran reported that he used weapons while hunting until 
three years prior.  The examiner opined that the Veteran's 
right ear hearing loss is not related to his military noise 
exposure.  The examiner reasoned that the Veteran 
demonstrated normal right ear hearing at entry into and 
separation from service.  

The Board notes that, in July 2008, in support of his claim, 
the Veteran submitted an introduction of a report regarding 
noise, military service, and hearing loss.  The report 
itself was not submitted.  The Board notes that a medical 
article or treatise can provide important support when 
combined with an opinion of a medical professional if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, 
the introduction of a report regarding noise, military 
service, and hearing loss submitted by the Veteran was not 
accompanied by the opinion of any medical expert linking his 
right ear hearing loss and his period of service.  Thus, the 
medical article submitted by the Veteran is insufficient to 
establish the required medical nexus opinion for causation.

In October 2009, the Veteran's claims file was sent to a VA 
examiner for the purpose of determining whether there 
existed a relationship between the Veteran's right ear 
hearing loss and his military service, including 
consideration of the Veteran's two in-service audiological 
examinations of record dated in June 1972 and July 1974.  
The examiner noted that she reviewed the Veteran's claims 
file, and she specifically recited the results of the 
Veteran's two in-service audiological examinations of 
record.  The examiner noted the Veteran's in-service 
auditory thresholds at each frequency tested.  The examiner 
noted that the Veteran demonstrated clinically normal right 
ear hearing acuity at the time of separation from service.  
The examiner opined that the Veteran's right ear hearing 
loss is not related to military noise exposure.  The 
examiner opined that the Veteran's right ear hearing loss is 
most likely associated with occupational noise exposure.  
The examiner reasoned that the Veteran separated from 
service with normal right ear hearing acuity, and was 
exposed to noise after service from his occupations 
including sheet metal work, manufacturing pipe fittings, 
sharpening tools, and managing a tire service and sales 
department.  The examiner noted that she reviewed the 
Veteran's claims file. 

In this case, right ear hearing loss by VA standards was not 
diagnosed within one year of separation from service.  
Accordingly, service connection for the same is not 
warranted on a presumptive basis.  Additionally, in view of 
the lengthy period without evidence of treatment for right 
ear hearing loss, approximately 33 years, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  Thus, service connection for right 
ear hearing loss is not warranted.

In this case, the Veteran's statements are competent 
evidence that he was exposed to noise during service, 
specifically loud noises from firing a number of different 
weapons, aircraft taking off and landing, and dogs.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  While the 
Veteran's service separation examination indicates that he 
denied hearing loss, there is no evidence of record to 
indicate that the Veteran is not credible to report that he 
was exposed to noise during service.  

However, the Veteran's contention that his right ear hearing 
loss is related to his military service, as a layman, cannot 
be considered competent evidence on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for 
that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). The only expert medical opinions of record 
concerning the etiology of the Veteran's right ear hearing 
loss are negative to the Veteran's claims.

In sum, the weight of the credible evidence demonstrates 
that the Veteran's right ear hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of 
the evidence is against the Veteran's claim of entitlement 
to service connection for right ear hearing loss, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


